

EXHIBIT 10.3


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2019


PEOPLES BANCORP INC.
ANNUAL INCENTIVE PROGRAM
Effective Beginning January 1, 2020


Objectives

1.  Reward employees of Peoples Bancorp Inc. (“Peoples”) and subsidiaries of
Peoples for enhancing shareholder value.2.  Contribute toward a compensation
program that serves to retain, recruit and develop talented financial services
personnel and management.3.  Discourage unnecessary and excessive risk-taking.



Participation

1.  The Compensation Committee approves the participation of executive officers
and other senior officers of Peoples and its subsidiaries in the annual
incentive program. Executive officers identify other officers and employees who
serve Peoples in leadership or support roles for inclusion in the annual
incentive program.2.  Participants must be employed as of the payout date in
respect of a measurement period to receive payment for such measurement period;
provided, however, that participants not employed as of the payout date may
still receive payment if they are employed as of the last day of the measurement
period and their employment terminated either due to Retirement or involuntarily
without Cause. The terms “Retirement” and “Cause” have the meanings given to
them in the Peoples Bancorp Third Amended and Restated 2006 Equity
Plan.3.Participants must be employed before October 1 of Peoples’ fiscal year to
be eligible for payment for the related measurement period. Exceptions to this
requirement may be made at the discretion of the Compensation Committee.4.The
Compensation Committee retains the right to exercise discretion in the awarding
of actual level of payments under the annual incentive program.



Program Design, Performance Measures, and Payouts

1.  The annual incentive program is designed to recognize and reward performance
against established financial and non-financial targets.a.  Corporate goals and
individual goals are established on an annual basis.i.Corporate goals are
established for the measurement period by the Board of Directors of Peoples
Bancorp Inc. at its discretion.ii.It is contemplated the corporate goals will be
comprised of a variety of metrics related to Peoples’ consolidated financial
performance.iii.Individual goals for the executive officers of Peoples will be
approved by the Compensation Committee on an annual basis. Goals for other
participants are established under the oversight of the Compensation
Committee.b.An absolute minimum level of corporate performance in respect of one
or more of the financial goals will be established on an annual basis by the
Board of Directors of Peoples.  This is the minimum level of corporate
performance that must be achieved before any incentive payout, which may
otherwise be earned in respect of the level of achievement for any other
corporate or individual goal(s) can be made.  If Peoples fails to achieve the
designated absolute minimum level of corporate performance, participants will
generally not be eligible for any incentive payout.  However, the Compensation
Committee retains the right to make incentive payouts in its discretion based on
achievement of the established corporate and/or individual goals earned for a
measurement period, even if the absolute minimum level of corporate performance
is not attained.2.Three levels of achievement are established for each goal:
threshold, target and maximum.3.All potential payouts under the annual incentive
program will represent a percentage of each participant’s base annual salary (or
its equivalent based upon the participant’s role within a subsidiary of Peoples)
earned in the measurement period, which percentage may vary by the participant
as determined by the Compensation Committee.4.All awards earned for a
measurement period under the annual incentive program will be paid in cash by
March 15 of the year following the measurement period, which is Peoples' fiscal
year.



1

